  EXHIBIT 10.1


PURCHASE AGREEMENT


This Agreement, including all Exhibits attached hereto and incorporated herein
("Agreement") is entered into on this December 13, 2013 by and between (1) At
Home Health Services LLC, ("At Home Health") an Illinois limited liability
company in good standing, and All Staffing Services, LLC, ("All Staffing") an
Illinois limited liability company in good standing, both of 9435 Bormet Drive,
Suite 1, Mokena IL 60448 (jointly referred to herein as the "Subject LLCs"), by
Rose Gallagher, individually and as Trustee of the Rose M. Gallagher Revocable
Trust dated November 30, 1994 ("Gallagher"), and (2) Accelera Innovations, Inc.,
a Delaware Corporation in good standing, now of 20511 Abbey Drive, Frankfort, IL
60423 (hereinafter referred to as "Purchaser or Accelera").


WITNESSETH:
 
 
 
WHEREAS, At Home Health Services LLC is an Illinois limited liability company in
good standing, whose only member in trust and sole manager is Rose Gallagher;



 
WHEREAS, At Home Health Services is engaged in the business of providing home
health care services for mental health, seniors, children, skilled nursing,
therapists, wellness education, physical assistance, and special care
situations;



 
WHEREAS, All Staffing Services, LLC is an Illinois limited liability company in
good standing, whose only member and manager is Rose Gallagher;



 
WHEREAS, All Staffing Services, LLC is engaged in the business of providing
staffing for clerical and industrial positions.



WHEREAS, Purchaser is a Delaware corporation in good standing;


 
WHEREAS, Purchaser is engaged in the business of information technology;



 
WHEREAS, Purchaser represents that it has an effective S-1 Registration with the
SEC and intends to become a publicly traded company which will be providing
services nationally in the kinds of business areas in which the Subject LLCs are
presently engaged;



 
WHEREAS, Purchaser desires to acquire the membership interests of Gallagher in
the Subject LLCs;



 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 


 
WHEREAS, Purchaser intends to be the sole member of a management service
organization “(“AT HOME HEALTH MANAGEMENT LLC”) which will manage the business
of the Subject LLCs;



 
WHEREAS, the Subject LLCs agree to enter into a contract with AT HOME HEALTH
MANAGEMENT LLC to manage the business affairs of the Subject;



 
WHEREAS, Purchaser desires that the Subject LLCs' businesses grow during the
term of this Agreement so that they may have greater value upon acquisition by
Purchaser;



 
WHEREAS, Purchaser desires that certain employees of the Subject LLCs enter into
employment agreements with the Subject LLCs or Accelera as a condition of this
Agreement;



 
WHEREAS, Purchaser desires that certain employees of the Subject LLCs enter into
employment agreements with AT HOME HEALTH MANAGEMENT LLC or ACCELERA;



NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged,
 
IT IS HEREBY AGREED as follows:


1.           Sale of Membership Interests.


Gallagher agrees to sell her membership interests in At Home Health Services LLC
and All Staffing Services, LLC, and Purchaser does agrees to purchase the
membership interests in At Home Health Services LLC and All Staffing Services,
LLC upon the terms and conditions hereinafter set forth.


2.           Consideration and Deposits.


Consideration to Gallagher shall consist of a basic payment of $1,420,000.00 to
Gallagher or her assignee, with deposits made as follows:


 
A.
Purchaser shall deposit by wire transfer to a bank account selected by Gallagher
the sum of  FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) within ninety (90) days
of the Initial Closing Date (as hereinafter defined);

 
 
B.
Purchaser shall deposit by wire transfer to a bank account selected by Gallagher
the sum of FOUR HUNDRED TWENTY THOUSAND DOLLARS ($420,000.00) within eight (8)
months of the Initial Closing Date;

 
 
C.
Purchaser shall deposit by wire transfer to a bank account selected by Gallagher
a sum equal to the Net Accounts Receivable (as hereafter defined) within twelve
(12) months of the Initial Closing Date; and

 
 
D.
Purchaser shall deposit by wire transfer to a bank account selected by Gallagher
the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) within eighteen (18)
months of the Initial Closing Date.

 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 
 
 
E.
For all purposes of this Agreement, “Net Accounts Receivable” shall mean the
amount applicable to the Subject LLCs as of the Initial Closing Date equal to
(a) the bank account balances plus (b) accrued accounts receivable balances,
plus (c) a proration through the Initial Closing Date of the prepaid expenses,
bonds, and licensing fees of the Subject LLCs, plus (d) an amount equal to the
security deposit on the lease for the Business Address (as hereafter defined),
minus (d) the balance of the accounts payables of the Subject LLCs as of the
Initial Closing Date.  For the above purposes, the terms accounts receivable and
accounts payable shall be determined in accordance with standard accounting
principles.



3.           AT HOME HEALTH MANAGEMENT LLC and Business Growth


In an effort to promote faster growth of the Subject LLCs' businesses so that
their value will be maximized at the Final Closing, the parties agree to jointly
determine what, if any, monies the Purchaser will provide to AT HOME HEALTH
MANAGEMENT LLC for use by AT HOME HEALTH MANAGEMENT LLC in promoting the success
of the Subject LLCs.


4.           Deposit of Receipts.


The Subject LLCs agree that they will deposit all of their receipts in an
account of AT HOME HEALTH MANAGEMENT LLC pursuant to the terms of the agreement
between the Subject LLCs and AT HOME HEALTH MANAGEMENT LLC.


5.           Deposits Upon Breach.


All deposits made by Purchaser as described in Article 2 above are
non-refundable to Purchaser and shall be deemed as consideration for services
performed.  All amounts, including but not limited to any accounts receivables
of the Subject LLCs, in any AT HOME HEALTH MANAGEMENT LLC account from any
source shall become the property of the Subject LLCs upon breach of the terms of
this Agreement by Purchaser.  Upon full compliance with the terms of this
Agreement, all amounts then in any AT HOME HEALTH MANAGEMENT LLC account shall
be distributed to Purchaser.



 
6.
Closings.



 
A.
The Initial Closing date is December 12, 2013, and the closing shall occur at
21322 Kildare Avenue, Matteson IL 60443; and



 
B.
The Final Closing date is June 12, 2015 at Gallagher's office in Mokena IL.



 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 


 
C.
Deliveries at Initial Closing:

 
 
1.
Joint Deliveries:



 
i)
Agreement between the Subject LLCs and AT HOME HEALTH MANAGEMENT LLC;

 
 
ii)
Employment agreements between AT HOME HEALTH MANAGEMENT LLC or ACCELERA and Rose
Gallagher and Daniel Gallagher.

 
 
iii)
Escrow Agreement with irrevocable powers of attorney, and bills of transfer
regarding AT HOME HEALTH MANAGEMENT LLC membership interests.

 
  2.           By Gallagher


 
i)
Copies of executed employment agreements between (a) the Subject LLCs or
Accelera and (b) Rose Gallagher and Daniel Gallagher in the forms attached
hereto as Exhibit "A";

 
 
iii)
Copy of Asset List attached hereto as Exhibit "B";

 
 
iv)
Documentation that the Subject LLCs are in good standing as Illinois limited
liability companies;

 
 
v)
Copies of the Subject LLCs' Articles of Organization, as amended if amended, and
Operating Agreements, as amended if amended; and

 
 
vi)
Executed resolutions of the Subject LLCs approving of this transaction;

 
 
vii)
Bills of transfer of membership interests in the Subject LLCs to be held by the
Escrowee;



  3.           By Purchaser:
 
 
i)
Documentation that Purchaser is in good standing as a Delaware

 
corporation; and
 
 
ii)
Copies of the Purchaser's Articles of Incorporation, as amended if amended, and
By-Laws, as amended if amended; and

 
 
ii)
Executed resolution of Purchaser's Shareholders and Directors approving of this
transaction;

 
 
iii)
Bills of transfer of membership interests in AT HOME HEALTH MANAGEMENT LLC to be
held by the Escrowee. and



 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 
D.           Deliveries at Final Closing:


  1.           By Gallagher:
 
 
i)
Evidence that the two mortgages which are the subject of this agreement have
been paid in full;

 
 
iii)
Documentation that the Subject LLCs are in good standing as Illinois limited
liability companies;

 
 
iv)
Copies of the Subject LLCs' Articles of Organization, as amended if amended, and
Operating Agreements, as amended if amended;

 
 
v)
Executed resolutions of the Subject LLCs approving of this transaction;

 
 
vi)
Bills of transfer transferring Gallagher's membership interests in the Subject
LLCs to Purchaser;

 
 
vii)
All business records of the Subject LLCs (while maintaining copies of same as
may be needed for tax or other legal matters);

 
 
viii)
Possession of real and personal property owned by the Subject LLCs; and

 
 
ix)
State UCC searches showing no encumbrances on assets of the Subject LLCs.

 
 
2.
By Escrowee:



 
i)
All bills of transfer held by the Escrowee to be delivered to Purchaser;

 
 
ii)
All business records of Escrowee to be delivered to Purchaser;



  3.           By Purchaser:
 
 
i)
Wire transfer of $500,000.00 to an account to be identified by Gallagher 

 
 
ii)
Documentation that Purchaser is in good standing as a Delaware corporation; and

 
 
iii)
Copies of the Purchaser's Articles of Incorporation, as amended if amended, and
By-Laws, as amended if amended; and

 
 
iv)
Executed resolution of Purchaser's Shareholders and Directors approving of this
transaction;

 
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
 
7.           Operation of Subject LLCs' Businesses.


Gallagher agrees, as Manager of the Subject LLCs and of AT HOME HEALTH
MANAGEMENT LLC, to operate the businesses of the Subject LLCs in the same manner
as they have been operated heretofore, subject to the conditions contained in
the Escrow Agreement, and will diligently promote the growth of such businesses
in an efficient and productive manner.  Gallagher agrees that the Subject LLCs
will not sell assets, except as is normal in the ordinary course of their
business, nor borrow monies, nor incur encumbrances except as may be reasonably
required to facilitate the operation and growth of such businesses.


8.           SEC Approval.


Purchaser represents that it has filed all documents required to obtain approval
by the Securities and Exchange Commission to be a publicly traded company and
Purchaser has received any approvals needed from the SEC to operate as a
publicly traded company.  Failure to maintain such approvals shall be deemed to
be a default by Purchaser of an essential term of this Agreement.


9.           Listing On NASDAQ


Purchaser represents that it has filed all documents required to obtain approval
by NASDAQ to be listed and traded on the NASDAQ Exchange as a publicly traded
company (and not as an over-the-Counter stock).  Failure to be listed on the
NASDAQ Exchange within ONE HUNDRED TWENTY (120) days of Initial Closing Date
shall be deemed to be a default by Purchaser of an essential term of this
Agreement.


10.           Default by Purchaser.


The following events shall also be deemed to be a default by the Purchaser:
 
 
A.
Failure of Purchaser to make any deposit as described in Article 2 above by its
due date; 

 



 
 
B.
Failure of Purchaser to perform any other Purchaser obligation under the terms
of this Agreement, unless such failure is cured within twenty (20) calendar days
of Gallagher sending Purchaser Notice of such failure;

 
 
 
C.
Failure of the Purchaser to provide sufficient funds to pay the salaries
specified in their employment agreements;

 
 
D.
Purchaser filing a petition in bankruptcy to be adjudicated as a voluntary
bankrupt; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;

 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 
 
 
E.
Entry of a court order adjudicating Purchaser as a bankrupt or appointing a
receiver or trustee of Purchaser or of any substantial portion of Purchaser's
assets, or approving reorganization or arrangement of Purchaser under any
Federal or state law, which order is not vacated within ninety (90) days of its
entry;

 
 
F.
Purchaser admission in writing of its inability to pay its debts generally as
they become due;

 
 
G.
If any material representation made by Purchaser in writing is found to be false
or incorrect in any material way or materially misleading at the time it was
made;

 
 
H.
Failure to obtain my the Initial Closing date and maintain through the Term of
this Agreement SEC approval of the Purchaser's common stock to be publicly
traded;

 
 
I.
Failure to be listed on the NASDAQ Exchange as a publicly traded company within
four (4) months of the Initial Closing Date and to remain so listed throughout
the term of this Agreement;



 
J.
Encumbering or transferring any material portion of its property in such a way
that it would materially negatively impact the value of its assets; and



11.           Default by Gallagher.


The following events shall be deemed to be a default by the Gallagher:


 
A.
Gallagher or either of the Subject LLCs filing a petition in bankruptcy to be
adjudicated as a voluntary bankrupt; or filing a similar petition under any
insolvency act; or making an assignment for the benefit of its creditors; or
consent to the appointment of a receiver of itself or of the whole or of any
substantial part of its property; or file a petition or answer seeking
reorganization or arrangement of itself under any Federal bankruptcy laws or any
other applicable federal or state statute;

 
 
B.
Entry of a court order adjudicating Gallagher or either of the Subject LLCs as a
bankrupt or appointing a receiver or trustee of any of them or of any
substantial portion of any of their assets, or approving reorganization or
arrangement of Purchaser under any Federal or state law, which order is not
vacated within ninety (90) days of its entry;

 
 
C.
If any material representation made by Gallagher in writing is found to be false
or incorrect in any material way or materially misleading at the time it was
made;

 
 
D.
Encumbering or transferring any material portion of its property in such a way
that it would materially negatively impact the value of its assets; and

 
 
E.
Failure to perform any other obligation of Gallagher pursuant to the terms of
this Agreement, unless such failure is cured within twenty (20) calendar days of
Purchaser sending Gallagher Notice of such failure.

 
12.           Cure Periods.


Except for Deposits specified in Article 2 above, and unless otherwise
specifically provided otherwise in this Agreement, the cure period for the
failure to perform any obligation of a party pursuant to the terms of this
Agreement shall be twenty (20) calendar days after sending Notice of such
failure to the failing party.
 
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------

 


13.           Expenses.


Each party shall bear its own costs of accounting and legal services in
connection with this Agreement.


14A.           Hold Harmless.


Seller does hereby indemnify and reimburse Purchaser for and shall hold and save
Purchaser harmless from and against all liabilities, debts, taxes, costs,
claims, expenses, actions or causes of action, losses, damages of any kind
whatsoever (including costs of litigation, investigation, and reasonable
attorney's fees, but not including standard accounts receivable and accounts
payable amounts) now existing or that may hereafter arise from or grow out of
Seller's operation and/or ownership of Seller's Company prior to the Initial
Closing Date, either directly or indirectly, other than for ordinary business
expenses incurred in the operation of the Subject LLCs.


14B.           Hold Harmless.


Purchaser does hereby indemnify and reimburse Seller for and shall hold and save
Seller harmless from and against all liabilities, debts, taxes, costs, claims,
expenses, actions or causes of action, losses, damages of any kind whatsoever
(including costs of litigation, investigation, and reasonable attorney's fees,
but not including standard accounts receivable and accounts payable amounts)
that may hereafter arise from or grow out of Purchaser's operation and ownership
of Purchaser's business after the Final Closing, either directly or indirectly.


15.           Representations and Warranties.


 
A.
Gallagher represents and warrants that:

 
 
(a)
the Subject LLCs are in good standing as Illinois limited liability companies;

 
 
(b)
the Subject LLCs have and will continue to have during the term of this
Agreement all the required permits and licenses required to conduct the
businesses in which they are engaged,

 
 
(c)
the Subject LLCs own the tangible assets which are used in the conduct of their
businesses, except as specifically otherwise stated in writing to Purchaser,

 
 
(d)
copies of all financial statements and records for the Subject LLCs requested by
Purchaser have been provided to Purchaser, and all such documents provided are
true and correct copies of the originals of such documents;

 
 
(e)
the Subject LLCs have not since September 1, 2012 and will not during the term
of this Agreement revise their methods of doing business, accounting, or
financial reporting,

 
 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 
 
 
(f)
Gallagher and the Subject LLCs will comply with all governmental requirements
during the term of this Agreement, and

 
 
(g)
Gallagher is legally authorized to and has full authority to execute this
Agreement and bind the Subject LLCs to the terms of this Agreement.

 
 
B.
Purchaser represents and warrants that:

 
 
(a)
it is in good standing as a Delaware corporation;

 
 
(b)
it has and will continue to have during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged,

 
 
(c)
it has filed all of the necessary documentation to obtain approval from the
Securities and Exchange Commission to be traded as a publicly traded company;

 
 
(d)
copies of all financial statements and records for Purchaser requested by
Gallagher have been provided to Gallagher, and all such documents provided are
true and correct copies of the originals of such documents;

 
 
(e)
Purchaser will comply with all governmental requirements during the term of this
Agreement, and

 
 
(f)
Purchaser and the persons executing this Agreement are legally authorized to and
have full authority pursuant to properly authorized corporate resolutions to
execute this Agreement and bind the Purchaser to the terms of this Agreement.



16.           Real Estate.
 
 
A.
Gallagher owns real estate at 9436 Steger Road, Frankfort IL 60423 ("Gallagher
Property"), which has two loan/mortgages on it at the present time in the total
amount of approximately $420,000.00 ("Mortgages"), and Gallagher agrees to not
obtain any other mortgage or encumbrance on the Gallagher Property, except for a
possible refinance of the current loans which would be for an amount not
exceeding the amount of the current loans on the Gallagher Property;



 
B.
Gallagher is leasing the business property at 9435 Bormet Drive, Suite 1, Mokena
IL 60448 ("Business Address") at $1,800.00 per month on a five (5) year lease
commencing on August 1, 2009, with rent increases of $100.00 per month on each
renewal date, and with options to extend such lease; and



 
C.
The Business Address shall remain the principal business location of the Subject
LLCs during the term of the Employment Contracts referenced below.



 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------

 
 
17.           Employment Contracts.


The Subject LLC's or Accelera will prior to Initial Closing execute a three (3)
year employment contract with Rose Gallagher and Daniel Gallagher as described
in Exhibit "A" attached hereto.


18.           Assets of the Subject LLCs.


Attached hereto as Exhibit "B" is a list of the current assets of the Subject
LLCs, including information, where applicable, regarding any leases or
encumbrances which may relate to any such assets.  Gallagher warrants that
assets will not be sold, encumbered, or acquired by the Subject LLCs except in
the normal and customary conduct of the businesses of the Subject LLCs during
the term of this Agreement.


19.           Confidentiality.


The parties agree that the terms and conditions of this Agreement and its
exhibits are confidential between the parties and may not be disclosed to any
third persons without the written consent of both parties except to the extent
necessary to perform the obligations of this Agreement or as required by law or
as already known in the public domain.


20.           Litigation.       

Gallagher represents that there is no litigation or proceedings pending to the
her knowledge against or relating to the Subject LLCs other than as has been
disclosed to Accelera in writing (which includes two workers compensation cases
being handled by insurance carriers, including an action by Rosealinda and an
action by Angelique Stegall); nor does she know nor have reasonable grounds to
know of any basis of any additional action or governmental investigation
relative to the Subject LLCs, or their properties or businesses.


21.           Notices.


Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties.  Any party may change its address or fax number by giving notice
in accordance with the provisions of this section.


Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.


 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------

 


Notices may be sent as follows or as otherwise directed by either party:



 
Rose Gallagher
Accelera Innovations, Inc.
 
At Home Health Services LLC
Attn: Geoff Thompson
 
All Staffing Services, LLC
20511 Abbey Drive
 
9435 Bormet Drive
Frankfort IL 60423
 
Suite 1
   
Mokena IL 60448
   
Phone: 708/478-5454
Phone: 866/866-0758
 
Fax:  708/478-6575
Fax:  708/478-5457



22.           Miscellaneous.


(a)           This Agreement, together with its Exhibits attached hereto and
made a part hereof, constitutes the entire agreement between the parties and
supersedes and takes precedence over any prior agreement(s) between the parties,
whether written or oral.  This Agreement may be modified or altered only by the
prior written consent of all parties or their legal representatives.  The
failure of any party to enforce any provision of this Agreement shall not be
construed as a modification or waiver of any of the terms of this Agreement, nor
prevent that party from enforcing each and every term of this Agreement at a
later time.  This Agreement shall be construed according to the laws of the
State of Illinois and any litigation relating to this Agreement shall be
commenced in Will County, Illinois.


(b)           All the agreements, representations, warranties, indemnifications
and undertakings herein contained shall survive the Initial Closing of this
transaction and shall be binding upon and inure to the benefit of the parties
hereto and their respective representatives, heirs, executors, administrators,
successors, and assigns, as though they were in all cases named.


(c)           In the event of litigation between the parties relating to this
Agreement, the non-prevailing party shall reimburse the prevailing party for the
prevailing party's costs of enforcing this Agreement through an appeals process,
including reasonable attorneys' fees and expenses.


(d)           In the event that any of the provisions or portions of this
Agreement are held to unenforceable or invalid by any court of competent
jurisdiction, the validity of the remaining portions and provisions shall not be
affected, and thereby held to be enforceable and valid and the balance of the
Agreement shall be construed to and any invalidated section may be rewritten by
a court of law to achieve the intent of the invalidated portion as nearly as is
legally possible.


(e)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
this Agreement.  Multiple copies of this Agreement may be separately executed by
the parties and shall together constitute one Agreement.


(f)           The parties do not intend to confer any benefit hereunder on any
person or party other than the parties hereto and their successors as described
herein.


 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written,



 
Seller:
  Purchaser,       Accelera Innovations, Inc.                      by:  
/s/ Rose Gallagher      
   by:  
  /s/ John Wallin  
 
Rose Gallagher, individually and as
   
John Wallin, President
 
Trustee of Rose M. Gallagher Revocable
       
Trust dated November 30, 1994, and as
       
Sole Manager and Member of At Home
   by: 
/s/ James Millikan
 
Health Services LLC and All Staffing
   
James Millikan, Secretary
 
Services, LLC
     



 
 
 
 
 
 
 

 
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------

 
 
Exhibit A


EMPLOYMENT AGREEMENTS WITH AT HOME HEALTH SERVICES LLC




EMPLOYMENT AGREEMENT


This employment Agreement is made and entered into on this December 13, 2013, by
and between Accelera Innovations Inc., located at 20511 Abbey Drive, Frankfort,
IL 60423 ("Employer"), and Rose M. Gallagher ("Employee").


In consideration of the mutual covenants set forth herein, Employer agrees to
hire Employee and Employee agrees to the employment for Employer per the terms
and conditions of this Agreement.


I.               DURATION:
 
 
This Agreement shall be for a period of three (3) years beginning December 13,
2013.


II.               DUTIES:


Employee shall be employed in the position of President of Accelera’s AT Home
Health Care business unit.


The job function of this position is to preside over operations and planning for
the Company, including writing and negotiating contracts and bids with
governmental and private agencies, implementation of contracts, overseeing
financial status of contracts, reviewing and developing company policies and
procedures, budgeting, licensing applications and renewals, as well as obtaining
Medicare certification, as well as such other duties as are customarily
performed a person in such position.
In addition this position is to supervise, manage, and coordinate the needs and
operation, primarily being At Home Health Services LLC and All Staffing
Services, LLC.


The job function of this position is to preside over operations and planning for
the Company, including writing and negotiating contracts and bids with
governmental and private agencies, implementation of contracts, overseeing
financial status of contracts, reviewing and developing company policies and
procedures, budgeting, licensing applications and renewals, as well as obtaining
Medicare certification, as well as such other duties as are customarily
performed a person in such position.
In addition this position is to supervise, manage, and coordinate the needs and
operation, primarily being At Home Health Services LLC and All Staffing
Services, LLC.


 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------

 


III.               BEST EFFORTS:


Employee shall devote reasonable and necessary time, attention, knowledge, and
skills to the interest of Employer's business and shall use his best efforts in
doing so.  The parties understand that Employee's primary focus is with At Home
Health Services LLC and All Staffing Services, LLC; and Managing the MSO.


IV.               PLACE AND HOURS OF EMPLOYMENT:


Employee agrees that his employment shall be primarily conducted from the
Employer's offices in Mokena, IL, although travel may, as circumstances dictate,
be necessary to carry out his duties.  Employee will devote as much time as
necessary to effectively carry out his duties in a normal, usual, and customary
work week.


V.               PERFORMANCE:


Employee shall use his best efforts to maintain and manage all current and
future contracts managed by Employer.


VI.               COMPENSATION:


Employee shall be compensated at the rate of ONE HUNDRED AND FIFTY THOUSAND
DOLLARS ($150,000.00) per annum, payable beginning on March 12, 2014 and shall
be paid biweekly  thereafter.  Employer shall deduct or withhold from said
compensation any and all sums required for federal income and social security
taxes, as well as any other legitimate tax required by law.  Salary increases
shall be based on job performance and shall be renegotiated annually.


As additional consideration, Accelera agrees to give Employee FIVE HUNDRED
EIGHTY FIVE THOUSAND (585,000) common shares of Accelera upon mutual execution
of this Agreement, to be vested immediately.


As a signing bonus, Accelera agrees to give Employee an option to purchase ONE
MILLION (1,000,000) common shares of Accelera at a price of $0.0001 per share,
to be vested Two Hundred and Fifty Thousand  (250,000) shares annually for 4
years, beginning March 12, 2014; with final vested shares on March 12, 2017.


VII.               SALARIED STATUS:


Employee understands and agrees that he is a salaried employee of management
status, and as such is not entitled to overtime wages unless under special
circumstances and specifically agreed to in writing.


 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------

 


VIII.               EXPENSE REIMBURSEMENT:


Employee shall be entitled to reimbursement for any and all expenses authorized
and reasonably incurred in the performance of the functions of his
duties.  Employee must timely provide Employer with an itemized account of all
expenditures and with receipts therefor.  Any expenditure exceeding $200.00
shall require prior written authorization.


IX.               BENEFITS:


If or when not provided directly by At Home Health Services LLC and/or All
Staffing Services, LLC, Employer will supply or continue payment of Employee's
health insurance plan(s) during the term of this Agreement.


X.               VACATION:


Employee is entitled to three (3) weeks paid vacation annually plus all federal
and state holidays.


XI.               SICK DAYS:


Employee shall be granted twelve (12) sick days per calendar year, which shall
cumulate from year to year.  In the event Employee requires surgery, or
additional sick days are required, Employee shall seek prior written approval.


XII.               INSURANCE:


If or when not provided by At Home Health Services LLC and/or All Staffing
Services, LLC, Employer shall continue to pay for health insurance and life
insurance benefits with the same or better benefits as are currently provided to
Employee by At Home Health Services LLC and/or All Staffing Services, LLC


XIII.               TERMINATION/SEVERANCE PACKAGE:


This Agreement shall be in effect for a period of thirty-six (36) months from
its execution.


In the event that Employee is terminated for any reason other than malfeasance
or criminal conduct that impacts Employer, Employer shall pay Employee within
ten (10) days an amount equal to his base salary for the remaining period of
time in the term of this Agreement.


 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------

 


XIV.               COVENANTS:


Employee agrees to not use, disclose, or communicate in any manner, proprietary
information about Employer or At Home Health Services LLC or All Staffing
Services, LLC, or their operations, clientele, or any other proprietary
information that relates to the business of Employer or At Home Health Services
LLC or All Staffing Services, LLC, or their customers, marketing strategies,
trade secrets, or other information which is identified in writing to Employee
as being "Confidential Proprietary Information".  This section shall not apply
to information that is (a) otherwise in the public domain, (b) developed by or
already known to Employee, At Home Health Services LLC, or All Staffing
Services, LLC, (c) required to be disclosed by any court of law or governmental
agency, or (d) that is provided to employees and/or agents of Employer or At
Home Health Services LLC or All Staffing Services, LLC, including but not
limited to accountants and attorneys.


XV.               NON-SOLICITATION OF CUSTOMERS:


For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employer shall not solicit third party customers
or clients of Employer.


XVI.               NON-RECRUITMENT OF EMPLOYEES:


For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employer shall not recruit any of Employer's
employees for the purpose of any third party outside business.


XVII.               RECORDS AND ACCOUNTS:


Employee agrees that all records and accounts maintained during the course of
employment pursuant to this Agreement (a) are the property of At Home Health
Services LLC and/or All Staffing, LLC, (b) shall remain current, and (c) shall
be maintained at Employer's place of business.


XVIII.               RETURN UPON TERMINATION:


Employee agrees that upon termination of this Agreement, he shall return to
Employer all of Employer's property, including, but not limited to, intellectual
property, trade secret information, customer lists, operation manuals, records,
accounts, materials subject to copyright by Employer, Employer trademark or
patent protection, customer and Employer information,  credit cards, business
documents, reports, and any and all other property of Employer.


 
Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------

 


XIX.               INDEMNIFICATION FOR THIRD PARTY CLAIMS:


Employer agrees to hold harmless, indemnify, defend, and save Employee from and
against all claims, liabilities, causes of action, damages, judgments,
attorneys' fees, court costs, and expenses which arise out of Employee's normal
course of performance of his duties, or occasioned by Employer.


XX.               ATTORNEYS' FEES AND COSTS:


Employee and Employer agree that should any action instituted by either party
against the other regarding the enforcement of the terms of this Agreement, the
non-prevailing party shall reimburse the prevailing party for the prevailing
party's expenses relating to such action, including reasonable attorneys' fees
and expenses through all appeals thereof.


XXI.               NOTICES:


Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties.  Any party may change its address or fax number by giving notice
in accordance with the provisions of this Subsection.
Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.
 
Notices may be sent as follows or as otherwise directed by either party:


Employer:
Employee:
Accelera Innovations Inc
Rose M. Gallagher
20511 Abbey Drive
 
Frankfort IL 60423
 



XXII.               ENTIRE AGREEMENT:


This Agreement represents the complete and exclusive statement of the Employment
Agreement between the Employer and Employee.  No other agreements, covenants,
representations, or warranties, express or implied, oral or written, have been
made by the parties concerning this Employment Agreement.


 
Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------

 


XXIII.               PRIOR AGREEMENTS:


This agreement supersedes any and all prior agreements or understandings between
the parties involving employment of Employee by Employer, including letters of
intent or understanding, except for those documents specifically referred to
within this Agreement.


XXIV.               MODIFICATIONS:


Employer and Employee agree that this Agreement constitutes the entirety of the
Employment Agreement between the parties.  Any modifications to this Agreement
may only be done in writing and must be signed by Employee and an officer of
Employee.




XXV.               SEVERABILITY:


To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect, and thereby held to be enforceable and valid; and the
balance of this Agreement shall be construed to, and any invalidated section may
be rewritten by a court of law to, achieve the intent of the invalidated portion
as nearly as is legally possible.


XXVI.               WAIVER OF BREACH:


The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate as a waiver of any subsequent breach, and shall
not be deemed a change in the terms of this Agreement.  No waiver shall be valid
unless approved in writing and signed by the waiving party.  The failure of any
party to enforce any provision of this Agreement shall not be construed as a
modification or waiver of any of the terms of this Agreement, nor prevent that
party from enforcing each and every term of this Agreement at a later time.


XXVII.               AMBIGUITIES:


The parties agree that they have had opportunity for legal advice in executing
this Agreement, and each party hereto therefore agrees that any ambiguity
created by this document will not be construed against the other party.


XXVIII.               CHOICE OF LAW, JURISDICTION, AND VENUE:


Employer and Employee agree that this Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois and that should
any actions be brought against either party related to the terms or conditions
of this Agreement, such actions shall be brought within a court of competent
jurisdiction with the Will County, Illinois.


 
Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------

 


XXIX.               STATUTE OF LIMITATIONS:


Each party shall one year following termination of this Agreement to make any
claims or institute any causes of action for damages relating to this Agreement.


XXX.               ATTORNEY REVIEW:


Each party warrants and represents that it has had the opportunity to rely on
legal advice from an attorney of its choice, so that the terms of this Agreement
and their consequences could have been fully read and understood by such party.


XXXI.               ASSIGNMENT:


Employee understands that Employee may assign this Agreement to Accelera, and
that its terms shall remain binding on both parties.




XXXII.               COORDINATION WITH ACCELERA:


Employee understands that Employer may direct Employee to perform functions for
or on behalf of Accelera and or All Staffing from time to time based on
agreement(s) by Employer regarding same.


XXXIII.               MISCELLANEOUS:
 
This Agreement is binding on the successors, heirs, and assigns of each party
hereto.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
this Agreement.
 
 
Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------

 

 
Dated this December 13, 2013


Employer:
Employee:
Accelera Innovations Inc.
     
/s/ John Wallin                                
/s/ Rose M. Gallagher
by:  John Wallin, CEO
Rose M. Gallagher



Accepted and obligations of Article VI Agreed to
by Accelera Innovations, Inc. this December 13, 2013



   
by: /s/ John Wallin
Attest: /s/ James Millikan
      John Wallin, CEO                                                      
James Millikan, Secretary

 
 
 
 
 
 
Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT


This employment Agreement is made and entered into on this December 13, 2013, by
and between Accelera Innovations Inc., located at 20511 Abbey Drive, Frankfort,
IL 60423 ("Employer"), and Daniel P. Gallagher ("Employee").


In consideration of the mutual covenants set forth herein, Employer agrees to
hire Employee and Employee agrees to the employment for Employer per the terms
and conditions of this Agreement.


I.               DURATION:
 
This Agreement shall be for a period of three (3) years beginning December 13,
2013.


II.               DUTIES:


Employee shall be employed in the position of Director of Marketing and Business
Development for At Home Health Services LLC and At Home Health Management LLC.


The job function of this position is to manage and maintain business accounts
and relationships, including staffing services accounts and DCFS accounts, and
public relations accounts of clients of Employer.



III.               BEST EFFORTS:


Employee shall devote reasonable and necessary time, attention, knowledge, and
skills to the interest of Employer's business and shall use his best efforts in
doing so.  The parties understand that Employee's primary focus is with At Home
Health Services LLC and All Staffing Services, LLC; and the MSO.


IV.               PLACE AND HOURS OF EMPLOYMENT:


Employee agrees that his employment shall be primarily conducted from the
Employer's offices in Mokena, IL, although travel may, as circumstances dictate,
be necessary to carry out his duties.  Employee will devote as much time as
necessary to effectively carry out his duties in a normal, usual, and customary
work week.


V.               PERFORMANCE:


Employee shall use his best efforts to maintain and manage all current and
future contracts managed by Employer.


 
Exhibit 10.1 -- Page 21

--------------------------------------------------------------------------------

 


VI.               COMPENSATION:


Employee shall be compensated at the rate of ONE HUNDRED THOUSAND DOLLARS
($100,000.00) per annum, payable beginning on March 12, 2014 and shall be paid
biweekly thereafter.  Employer shall deduct or withhold from said compensation
any and all sums required for federal income and social security taxes, as well
as any other legitimate tax required by law.  Salary increases shall be based on
job performance and shall be renegotiated annually.


As additional consideration, Accelera agrees to give Employee an option to
purchase ONE MILLION (1,000,000) common shares of Accelera at a price of $0.0001
per share, to be vested Two Hundred and Fifty Thousand  (250,000) shares
annually for 4 years, beginning March 12, 2014; with final vested shares on
March 12, 2017.


VII.               SALARIED STATUS:


Employee understands and agrees that he is a salaried employee of management
status, and as such is not entitled to overtime wages unless under special
circumstances and specifically agreed to in writing.


VIII.               EXPENSE REIMBURSEMENT:


Employee shall be entitled to reimbursement for any and all expenses authorized
and reasonably incurred in the performance of the functions of his
duties.  Employee must timely provide Employer with an itemized account of all
expenditures and with receipts therefor.  Any expenditure exceeding $200.00
shall require prior written authorization.


IX.               BENEFITS:


If or when not provided directly by At Home Health Services LLC and/or All
Staffing Services, LLC, Employer will supply or continue payment of Employee's
health insurance plan(s) during the term of this Agreement.


X.               VACATION:


Employee is entitled to three (3) weeks paid vacation annually plus all federal
and state holidays.


XI.               SICK DAYS:


Employee shall be granted twelve (12) sick days per calendar year, which shall
cumulate from year to year.  In the event Employee requires surgery, or
additional sick days are required, Employee shall seek prior written approval.


 
Exhibit 10.1 -- Page 22

--------------------------------------------------------------------------------

 


XII.               INSURANCE:


If or when not provided by At Home Health Services LLC and/or All Staffing
Services, LLC, Employer shall continue to pay for health insurance and life
insurance benefits with the same or better benefits as are currently provided to
Employee by At Home Health Services LLC and/or All Staffing Services, LLC


XIII.               TERMINATION/SEVERANCE PACKAGE:


This Agreement shall be in effect for a period of thirty-six (36) months from
its execution.


In the event that Employee is terminated for any reason other than malfeasance
or criminal conduct that impacts Employer, Employer shall pay Employee within
ten (10) days an amount equal to his base salary for the remaining period of
time in the term of this Agreement.


XIV.               COVENANTS:


Employee agrees to not use, disclose, or communicate in any manner, proprietary
information about Employer or At Home Health Services LLC or All Staffing
Services, LLC, or their operations, clientele, or any other proprietary
information that relates to the business of Employer or At Home Health Services
LLC or All Staffing Services, LLC, or their customers, marketing strategies,
trade secrets, or other information which is identified in writing to Employee
as being "Confidential Proprietary Information".  This section shall not apply
to information that is (a) otherwise in the public domain, (b) developed by or
already known to Employee, At Home Health Services LLC, or All Staffing
Services, LLC, (c) required to be disclosed by any court of law or governmental
agency, or (d) that is provided to employees and/or agents of Employer or At
Home Health Services LLC or All Staffing Services, LLC, including but not
limited to accountants and attorneys.


XV.               NON-SOLICITATION OF CUSTOMERS:


For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employer shall not solicit third party customers
or clients of Employer.


XVI.               NON-RECRUITMENT OF EMPLOYEES:


For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employer shall not recruit any of Employer's
employees for the purpose of any third party outside business.


 
Exhibit 10.1 -- Page 23

--------------------------------------------------------------------------------

 


XVII.               RECORDS AND ACCOUNTS:


Employee agrees that all records and accounts maintained during the course of
employment pursuant to this Agreement (a) are the property of At Home Health
Services LLC and/or All Staffing, LLC, (b) shall remain current, and (c) shall
be maintained at Employer's place of business.


XVIII.               RETURN UPON TERMINATION:


Employee agrees that upon termination of this Agreement, he shall return to
Employer all of Employer's property, including, but not limited to, intellectual
property, trade secret information, customer lists, operation manuals, records,
accounts, materials subject to copyright by Employer, Employer trademark or
patent protection, customer and Employer information,  credit cards, business
documents, reports, and any and all other property of Employer.


XIX.               INDEMNIFICATION FOR THIRD PARTY CLAIMS:


Employer agrees to hold harmless, indemnify, defend, and save Employee from and
against all claims, liabilities, causes of action, damages, judgments,
attorneys' fees, court costs, and expenses which arise out of Employee's normal
course of performance of his duties, or occasioned by Employer.


XX.               ATTORNEYS' FEES AND COSTS:


Employee and Employer agree that should any action instituted by either party
against the other regarding the enforcement of the terms of this Agreement, the
non-prevailing party shall reimburse the prevailing party for the prevailing
party's expenses relating to such action, including reasonable attorneys' fees
and expenses through all appeals thereof.


XXI.               NOTICES:


Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties.  Any party may change its address or fax number by giving notice
in accordance with the provisions of this Subsection.


Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.


 
Exhibit 10.1 -- Page 24

--------------------------------------------------------------------------------

 


Notices may be sent as follows or as otherwise directed by either party:


Employer:
Employee:
Accelera Innovations Inc
Daniel P. Gallagher
20511 Abbey Drive
 
Frankfort IL 60423
 



XXII.               ENTIRE AGREEMENT:


This Agreement represents the complete and exclusive statement of the Employment
Agreement between the Employer and Employee.  No other agreements, covenants,
representations, or warranties, express or implied, oral or written, have been
made by the parties concerning this Employment Agreement.


XXIII.               PRIOR AGREEMENTS:


This agreement supersedes any and all prior agreements or understandings between
the parties involving employment of Employee by Employer, including letters of
intent or understanding, except for those documents specifically referred to
within this Agreement.


XXIV.               MODIFICATIONS:


Employer and Employee agree that this Agreement constitutes the entirety of the
Employment Agreement between the parties.  Any modifications to this Agreement
may only be done in writing and must be signed by Employee and an officer of
Employee.




XXV.               SEVERABILITY:


To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect, and thereby held to be enforceable and valid; and the
balance of this Agreement shall be construed to, and any invalidated section may
be rewritten by a court of law to, achieve the intent of the invalidated portion
as nearly as is legally possible.


XXVI.               WAIVER OF BREACH:


The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate as a waiver of any subsequent breach, and shall
not be deemed a change in the terms of this Agreement.  No waiver shall be valid
unless approved in writing and signed by the waiving party.  The failure of any
party to enforce any provision of this Agreement shall not be construed as a
modification or waiver of any of the terms of this Agreement, nor prevent that
party from enforcing each and every term of this Agreement at a later time.


 
Exhibit 10.1 -- Page 25

--------------------------------------------------------------------------------

 


XXVII.               AMBIGUITIES:


The parties agree that they have had opportunity for legal advice in executing
this Agreement, and each party hereto therefore agrees that any ambiguity
created by this document will not be construed against the other party.


XXVIII.               CHOICE OF LAW, JURISDICTION, AND VENUE:


Employer and Employee agree that this Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois and that should
any actions be brought against either party related to the terms or conditions
of this Agreement, such actions shall be brought within a court of competent
jurisdiction with the Will County, Illinois.


XXIX.               STATUTE OF LIMITATIONS:


Each party shall one year following termination of this Agreement to make any
claims or institute any causes of action for damages relating to this Agreement.


XXX.               ATTORNEY REVIEW:


Each party warrants and represents that it has had the opportunity to rely on
legal advice from an attorney of its choice, so that the terms of this Agreement
and their consequences could have been fully read and understood by such party.


XXXI.               ASSIGNMENT:


Employee understands that Employee may assign this Agreement to Accelera, and
that its terms shall remain binding on both parties.




XXXII.               COORDINATION WITH ACCELERA:


Employee understands that Employer may direct Employee to perform functions for
or on behalf of Accelera and or All Staffing from time to time based on
agreement(s) by Employer regarding same.


XXXIII.               MISCELLANEOUS:


This Agreement is binding on the successors, heirs, and assigns of each party
hereto.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
this Agreement.




 
Exhibit 10.1 -- Page 26

--------------------------------------------------------------------------------

 
 


Dated this December 13, 2013


Employer:
Employee:
Accelera Innovations Inc.
     
/s/ John Wallin
/s/ Daniel P.Gallagher
by:  John Wallin, CEO
Daniel P. Gallagher
   
Accepted and obligations of Article VI Agreed to
 
by Accelera Innovations, Inc. this December 13, 2013
         
by: /s/ John Wallin
Attest: /s/ James Millikan
    John Wallin, CEO
James Millikan, Secretary






 



 
Exhibit 10.1 -- Page 27

--------------------------------------------------------------------------------

 
 
 
Exhibit B
ASSET LIST


The list of equipment for AHHS is:
1 Kyocera copier
8 computers with towers and keyboards
1 payroll copier (Xerox)
1 front desk copier (canon)
1 phone system with about 9 phones (brand new, paid for)
1 computer server


The current contracts are:


Standard Com Ed and Nicor  bills
Office lease currently at $1800.00/mo. It renews annually in July for 2 more
years and escalates $100.00/month in each of the 2 years, ending at
$2000.00/month.


We have no maintenance agreements in effect.


The contracts AHHS currently has are:


Department of Rehabilitation Services (DORS) or (DHS) for disabled people under
65
Department of Children and Family Services (DCFS) and several ancillary
divisions ie:
One United Hope
Universal Family Connections
Kaleidoscope
Childrens Home and Aid
Catholic Charities
Casa Central
Hephzibah Childrens
We are in the process of getting signed contracts for the above.
Private clients


The contracts or agreements that ASS has are:


ISS  (Intermodal  Support Services)
KCBX  (Koch Business Solutions, Koch Industries, KCBX Terminals Company)
Ability Plastics


The licenses that AHHS currently holds are:


Home Health Agency License # 1011582
Home Nursing Agency License # is 4000257
Home Services Agency license # is 3000515
NWBOC certified as a women owned business # RCNC 9840


We will get a Medicare license in the near future. We do not have a number as
yet.


The license held by ASS is:


The Day and Temporary Labor and Services Agency license # 12-D00434
 
 
 
Exhibit 10.1 -- Page 28 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 